DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 15th, 2020 has been entered. Claims 1 – 3, 7 – 12, 14 – 16, 18 and 21 – 26 are pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, third and fourth corner portions (disclosed in claim 22) and the constant depth and inner end portions (disclosed in claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not discuss or disclose the invention comprising a semi-closed sipe, thus this limitation is considered new matter.
Claim 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not discuss or disclose the invention comprising first, second, third and fourth corner portions each formed by the grooves, with a chamfered portion forming blunt angles, thus this limitation is considered new matter.
Claim 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not discuss or disclose the invention comprising crown lateral grooves with a constant depth portion and an inner end portion with a depth that gradually decreases toward the first inner crown sipe, thus this limitation is considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3. 12, 18, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2013/0292021) in view of Sumitomo (US 2014/0090759).
Regarding claim 1, the limitation  “a tread portion whose position when mounted on a vehicle is specified” to a vehicle inner/outer side orientation when the tire is installed on a vehicle, is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside. However, Tanaka discloses a tire comprising a tread portion comprising an outer shoulder main groove (ref. #11) and an inner shoulder main groove (ref. #11) extending continuously in a tire circumferential direction (Fig. 2), a crown main groove (ref. #10) extending continuously in the tire circumferential direction between the outer shoulder 
Yet, in a similar field of endeavor, Sumitomo discloses a tire comprising a tread portion with an inner crown land region (ref. #12B) with third inner crown sipes (ref. #16i) each extending from a crown main groove (ref. #10) with a width less than 1.5 mm (Para. 58), having an outer end terminating within the inner crown land region (Fig. 5). Additionally, the tread portion taught by Sumitomo discloses an outer crown land region (ref. #12A) provided with a first outer crown sipe (ref. #15) extending between the crown main groove (ref. #10) and the outer shoulder main groove (ref. #11) (Fig. 2) and second outer crown sipes (ref. #16i) each extending from the crown main groove (ref. #10) having an outer end terminating within the outer crown land region (Fig. 2), and wherein each of the third inner crown sipes (ref. #16i in ref. #12B) is positioned to be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tread portion taught by Tanaka to include third inner crown sipes taught by Sumitomo. One would be motivated to make this modification to optimize the steering stability and bending rigidity of the land portions (Sumitomo – Para. 56, Para. 60).  Additionally, it would have been obvious to one of ordinary skill in the art to substitute the outer crown land region taught in Tanaka with the outer land crown region comprising first outer crown sipes and second outer crown sipes taught in Sumitomo. One would be motivated to make this modifications to optimize the steering stability and bending rigidity of the land portions (Sumitomo – Para. 56, Para. 60).
Regarding claim 2, Tanaka in view of Sumitomo teaches the invention disclosed in claim 1, as described above.  It would have been obvious to claim that length in the tire axial direction of each of the crown lateral grooves is in a range of from 105% to 120% of the second inner crown sipes, as Tanaka appears to show the length of the crown lateral grooves as slightly larger than the second crown sipes, in the axial direction. This makes the range obvious, as a slightly larger axial length would fall within the claimed range. Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 3, Tanaka in view of Sumitomo teaches the invention disclosed in claim 1, as described above.  Furthermore, Sumitomo discloses the outer ends of the third inner crown sipes (ref. #16i) are arranged on a side of the crown main groove (ref. #10) of the inner ends of 
Regarding claim 12, Tanaka in view of Sumitomo teaches the invention disclosed in claim 1, as described above.  Additionally, it would have been obvious to one of ordinary skill in the art at the time to arrange the first outer crown sipes taught in Sumitomo at a position so as to be smoothly continuous with the first inner crown sipes taught in Tanaka with the crown main groove there-between, as the first outer crown sipes in Sumitomo are shown to be smoothly continuous with sipes in the adjacent region (Fig. 2). Furthermore, there are a finite number of options of how to position the sipes, with a reasonable expectation of success. 
Regarding claim 18, Tanaka in view of Sumitomo teaches the invention disclosed in claim 1, as described above.   Based on the combination of Tanaka in view of Sumitomo, it would have been obvious that second and third crown sipes and a length in the smaller than that the first inner sipes, as there are a finite number of options of how to optimize the lengths of the crown sipes, in relation to each other with a reasonable expectation of success.
Regarding claim 22, the limitation  “a tread portion whose position when mounted on a vehicle is specified” to a vehicle inner/outer side orientation when the tire is installed on a vehicle, is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside. However, Tanaka discloses a tire comprising a tread portion comprising an outer shoulder main groove (ref. #11) and an inner shoulder main groove (ref. #11) extending continuously in a tire circumferential direction (Fig. 2), a crown main groove (ref. #10) extending continuously in the tire circumferential direction between the outer shoulder main groove and the inner shoulder main groove (Fig. 1), an inner crown land region (ref. #12) defined between the crown main groove and the inner shoulder main groove (Fig. 2), wherein the 
Yet, in a similar field of endeavor, Sumitomo discloses a tire comprising a tread portion with an inner crown land region (ref. #12B) with third inner crown sipes (ref. #16i) each extending from a crown main groove (ref. #10) with a width less than 1.5 mm (Para. 58), having an outer end terminating within the inner crown land region (Fig. 5). Furthermore, Sumitomo teaches forming corner portions between connecting portions of grooves, wherein a chamfered portion is provided in the corner portions forming a blunt angle (Para. 83 – 84).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tread portion taught by Tanaka to include third inner crown sipes taught by Sumitomo. One would be motivated to make this modification to optimize the steering stability and bending rigidity of the land portions (Sumitomo – Para. 56, Para. 60).  Furthermore, it would have been obvious to one of ordinary skill to form chamfer portions at a blunt angle between corner portions of grooves, as described in the instant claim. One would be motivated to make this modification to prevent groove corners from chipping off (Sumitomo – Para. 84).
Regarding claim 23, Tanaka in view of Sumitomo teaches the invention disclosed in claim 22, as described above.  Furthermore, Sumitomo discloses the outer ends of the third inner crown sipes (ref. #16i) are arranged on a side of the crown main groove (ref. #10) of the inner ends of second inner crown grooves (ref. #16o) (Fig. 5). Based on the combination of Tanaka in view of Sumitomo, arranging the inner ends of the crown lateral grooves between the inner ends of the second inner crown sipes and the outer ends of the third inner crown sipes would be obvious to try as there are a finite number of options of how to position the inner end of the crown lateral grooves, with a reasonable expectation of success.
Regarding claim 25, the limitation  “a tread portion whose position when mounted on a vehicle is specified” to a vehicle inner/outer side orientation when the tire is installed on a vehicle, is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside. However, Tanaka discloses a tire comprising a tread portion comprising an outer shoulder main groove (ref. #11) and an inner shoulder main groove (ref. #11) extending continuously in a tire circumferential direction (Fig. 2), a crown main groove (ref. #10) extending continuously in the tire circumferential direction between the outer shoulder main groove and the inner shoulder main groove (Fig. 1), an inner crown land region (ref. #12) defined between the crown main groove and the inner shoulder main groove (Fig. 2), wherein the inner crown land region is provided with a plurality of crown lateral grooves (ref. #14) each extending from the inner shoulder main groove (Para. 47) with a width not less than 1.5 mm (Para. 101) and having an inner end (ref. #17) terminating within the inner crown land region (Fig. 1), first inner crown sipes (ref. #16) each extending between a respective one of the inner ends of the crown lateral grooves and the crown main groove (Fig. 2) with a width less than 1.5 mm (Para. 56), second inner crown sipes (ref. #25) each extending from the first shoulder main groove with a width less than 1.5 mm (sipes have a width of less than 1.5 mm as shown in Para. 56) and having an inner end terminating within the crown land region (Fig. 2). And a length in a tire axial direction of each of the crown lateral grooves is larger than a length in the tire axial direction of 
Yet, in a similar field of endeavor, Sumitomo discloses a tire comprising a tread portion with an inner crown land region (ref. #12B) with third inner crown sipes (ref. #16i) each extending from a crown main groove (ref. #10) with a width less than 1.5 mm (Para. 58), having an outer end terminating within the inner crown land region (Fig. 5). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tread portion taught by Tanaka to include third inner crown sipes taught by Sumitomo. One would be motivated to make this modification to optimize the steering stability and bending rigidity of the land portions (Sumitomo – Para. 56, Para. 60). 
Regarding claim 26, Tanaka in view of Sumitomo teaches the invention disclosed in claim 25, as described above.  Furthermore, Sumitomo discloses the outer ends of the third inner crown sipes (ref. #16i) are arranged on a side of the crown main groove (ref. #10) of the inner ends of second inner crown grooves (ref. #16o) (Fig. 5). Based on the combination of Tanaka in view of Sumitomo, arranging the inner ends of the crown lateral grooves between the inner ends of the second inner crown sipes and the outer ends of the third inner crown sipes would be obvious to try as there are a finite number of options of how to position the inner end of the crown lateral grooves, with a reasonable expectation of success.


Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Sumitomo as applied to claim 1 above, and further in view of Nagase (US 2016/0236517).
Regarding claim 7, Tanaka in view of Sumitomo teaches the invention disclosed in claim 1, as described above.  However, these references don’t teach that the groove width of the crown main groove is larger than the groove widths of each of the inner and shoulder main grooves.
Yet, in a similar field of endeavor, Nagase discloses a tread portion comprising a crown main groove (ref. #5), an inner shoulder main groove (ref. #4), and an outer shoulder main groove (ref. #3). Furthermore, Nagase teaches a groove width of the crown main groove (ref. #5) is larger than the groove widths of the inner shoulder main groove (Para. 27) and the outer shoulder main grove (Para. 29).
It would have been obvious to one of ordinary skill in the art at the time to modify the groove widths of the tread portion disclosed by Tanka and Sumitomo so that the groove width of the crown main groove is larger than the groove widths of each of the inner and shoulder main grooves. One would be motivated to make this modification to optimize the steering stability and drainage performance (Para. 27, Para. 29).
Regarding claim 8, Tanaka in view of Sumitomo and Nagase teaches the invention disclosed in claim 7, as described above.  Additionally, Nagase teaches the groove width of the inner shoulder main groove (ref. #4) is larger than the groove width of the outer shoulder main groove (ref. #3) (Para. 27).

Claims 9 – 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Sumitomo as applied to claim 1 above, and further in view of Ebiko (WO 2017187740, using the English translation of record).
Regarding claim 9, Tanaka in view of Sumitomo teaches the invention disclosed in claim 1, as described above.  However, these references do not teach a first crown sipe including a narrow sipe portion and a wide sipe portion.
Yet, in a similar field of endeavor, Ebiko discloses a tire with a tread portion comprising a crown land region (ref. #4B) extending between a shoulder main groove (ref. #3B) and a circumferentially extending groove (ref. #6). Furthermore, this crown land region includes a sipe (ref. #7) with a width of 1.5 mm (Pg. 5, Para. 2) comprising a narrow part (ref. #7b) and a wide part (ref. #7a) with a width larger than the narrow sipe portion (Fig. 1).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the tread portion taught by Tanaka in view of Sumitomo to include crown sipes with a wide and narrow part, as taught by Ebiko. One would be motivated to include this limitation to optimize drainage performance and steering stability performance on a wet road surface (Pg. 6, Para. 4)
Regarding claim 10, Tanaka in view of Sumitomo and Ebiko teaches the invention disclosed in claim 9, as described above. Furthermore, Ebiko discloses the wide sipe portion (ref. #7a) is connected with a shoulder main groove (ref. #3).
Regarding claim 11, Tanaka in view of Sumitomo and Ebiko teaches the invention disclosed in claim 9, as described above. Furthermore, the wide sipe portion disclosed in Ebiko appears to have a shorter length in the axial direction (ref. #7a - about 1/3 of the land region it occupies) than the crown lateral groove (ref. #14 - about 1/2 of the land region it occupies) disclosed in Tanaka.
Regarding claim 21, Tanaka in view of Sumitomo and Ebiko teaches the invention disclosed in claim 9, as described above. Additionally, Sumitomo teaches the first outer crown sipe (ref. #15) extending so as to connect between the crown main groove (ref. #10) and the outer shoulder main groove (ref. #12A), while Ebiko discloses the wide sipe portion (ref. #7a) is connected with the outer shoulder main groove (ref. #3) (Fig. 1).
Claims 14 – 16, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Sumitomo as applied to claim 1 above, and further in view of Hayashi (US 2013/0167997).
Regarding claim 14, Tanaka in view of Sumitomo teaches the invention disclosed in claim 1, as described above.  However, these references do not teach crown sipes including a first sipe portion and a second sipe portion having a depth smaller than the first sipe portion.
Yet, in a similar field of endeavor, Hayashi discloses a tread portion comprising crown main grooves (ref. #3A) and shoulder main grooves (ref. #3B), with sipes (ref. #S2) extending in the crown region between a crown main groove and a shoulder main groove (Fig. 1). These sipes include a first sipe portion and a second sipe portion having a depth smaller than the first sipe portion (Para. 18, Fig. 2).
So, it would have been obvious to modify the first crown sipes taught by Tanaka in view of Sumitomo to include a first sipe portion and a second sipe portion have a depth smaller than the first sipe portion. One would be motivated to make this modification to improve drainage performance and uneven wear resistance (Para. 42).
Regarding claim 15, Tanaka in view of Sumitomo and Hayashi teaches the invention disclosed in claim 14, as described above. Furthermore, Tanaka teaches the sipe portions having the same depth as the crown lateral grooves (Para. 62).
Regarding claim 16, Tanaka in view of Sumitomo and Hayashi teaches the invention disclosed in claim 14, as described above. Based on the combination of Tanaka in view of Sumitomo and Hayashi, it would have been obvious that the second sipe portion is arranged on a side of a respective one of the crown lateral grooves of the first sipe portion, as there are a finite number of options of how to position the second sipe portion, with respect to the crown lateral grooves, with a reasonable expectation of success.
Regarding claim 24, Tanaka in view of Sumitomo teaches the invention disclosed in claim 22, as described above.  However, these references do not teach crown sipes including a first sipe portion and a second sipe portion having a depth smaller than the first sipe portion.
Yet, in a similar field of endeavor, Hayashi discloses a tread portion comprising crown main grooves (ref. #3A) and shoulder main grooves (ref. #3B), with sipes (ref. #S2) extending in the crown region between a crown main groove and a shoulder main groove (Fig. 1). These sipes include a first sipe portion and a second sipe portion having a depth smaller than the first sipe portion (Para. 18, Fig. 2).
So, it would have been obvious to modify the first crown sipes taught by Tanaka in view of Sumitomo to include a first sipe portion and a second sipe portion have a depth smaller than the first sipe portion. One would be motivated to make this modification to improve drainage performance and uneven wear resistance (Para. 42).
Regarding claim 27, Tanaka in view of Sumitomo teaches the invention disclosed in claim 25, as described above.  However, these references do not teach crown sipes including a first sipe portion and a second sipe portion having a depth smaller than the first sipe portion.
Yet, in a similar field of endeavor, Hayashi discloses a tread portion comprising crown main grooves (ref. #3A) and shoulder main grooves (ref. #3B), with sipes (ref. #S2) extending in the crown region between a crown main groove and a shoulder main groove (Fig. 1). These sipes include a first sipe portion and a second sipe portion having a depth smaller than the first sipe portion (Para. 18, Fig. 2).
So, it would have been obvious to modify the first crown sipes taught by Tanaka in view of Sumitomo to include a first sipe portion and a second sipe portion have a depth smaller than the first sipe portion. One would be motivated to make this modification to improve drainage performance and uneven wear resistance (Para. 42).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743